IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

PEDRO ESTRELLA,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4719

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION and CASTLE
MANAGEMENT LLC,

      Appellees.

_____________________________/

Opinion filed March 8, 2017.

An appeal from an order of the Reemployment Assistance Appeals Commission.

Pedro Estrella, pro se, Appellant.

Norman A. Blessing, General Counsel, and Cristina A. Velez, Appellate Counsel,
Reemployment Assistance Appeals Commission, Tallahassee, for Appellees.




PER CURIAM.

      AFFIRMED.

WETHERELL, BILBREY, and JAY, JJ., CONCUR.